Case 4:20-mj-00006-DEM Document 1 Filed 01/21/20 Page 1 of 3 PageID# 1



                                                                                             FILED
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA                               JAN 2 1 2020
                           NEWPORT NEWS DIVISION

                                                                                         U.S. DISTRICT COURT
                                                                                         MOPrOLK.VA
UNITED STATES OF AMERICA                      )

               V.                             ) DOCKET NO.4:20-MJ-
                                              ) (Misdemeanor)
RONALD D. BURNETT                             ) VA 19
                                              )
                                              ) Court Date: January 24, 2020
                                              ) Time: 8:30 a.m.

                               CRIMINAL INFORMATION

                                       COUNT ONE
                           (Misdemeanor) Ticket No.7247322

THE UNITED STATES ATTORNEY CHARGES:


   That on or about January 16,2020, at Fort Eusiis. Virginia on lands acquired for the

use of the United States, within the special maritime and terriioria! jurisdiction of this

court, and the Eastern District of Virginia. RONALD D, BURNH1 I. did knowingly and

unlawfully operate a motor vehicle while under the inlluence ol alcohol, while his blood
alcohol content level was greater than .15 grams per 210 liters ot breath, but less than .20

grams per 210 liters of breath, to wit: while his blood alcohol content level was .16 grams
per 210 liters ofbreaih. (In violation ofTitle 18, United States Code,Sections 7 & 13.
assimilating Code of Virginia. Sections 18.2-266 and 270(A)),




                                       COUNT TWO
                         (Traffic Infraction)-Ticket No. 7247323

THE UNITED STATES ATTORNEY FURTHER CHARGES:
Case 4:20-mj-00006-DEM Document 1 Filed 01/21/20 Page 2 of 3 PageID# 2




       That on or about January 16,2020,at Fort Eustis, Virginia on lands acquired for

the use ofthe United States, within the special maritime and territorial jurisdiction ofthis

court, and the Eastern District of Virginia, RONALD D. BURNETT,did fail to operate

his motor vehicle only in the direction designated for one-way traffic. (In violation of

Title 32,Code ofFederal Regulations, Section 634.25 assimilating Code of Virginia,

Section 46.2-806.)


                                              G.ZACHARY TERWILLIGER
                                              UNITED STATES ATTORNEY



                                      By:     pUy
                                              STACEY N. JACOVE IT I
                                              Attorney for the Government
                                              United States Attorney's OlTice
                                               2732 Madison Avenue
                                               Fort Eustis. Virginia 23604
                                               Phone: (757)878-2205. c.\l 234
                                               Fax: (757)878-5289
                                               stacey.n.Jacovetli.mil@inail.tnil
Case 4:20-mj-00006-DEM Document 1 Filed 01/21/20 Page 3 of 3 PageID# 3




                        CERTIFICATE OF SERVICE


  I certify that on   .2020,1 served a true copy ofthe foregoing CRIMINAL

INFORMATION on the defendant RONALD D. BURNETT.




                             By:   iw»i.(Ww-
                                    STAGEY n/jaCOVET
                                            'JACOVETTI
                                    Attorney for the Government
                                    United States Attorney's Office
                                    2732 Madison Avenue
                                    Fort Eustis, Virginia 23604
                                    Phono; (757)878-2205, ext 234
                                    Fax: (757)878-5289
                                    stacev.n.jacoveiii.mii@mail.mil
